EXHIBIT 10.21

EMPLOYMENT AGREEMENT

 

 

THIS AGREEMENT is by and between Crown American Properties, L.P. a Delaware
Limited Partnership, having its principal place of business at Johnstown,
Pennsylvania (Employer) and Terry L. Stevens (Employee).

 

 

W

I T N E S S E T H:



WHEREAS, Employee possesses knowledge and skills that will contribute to the
successful operation of the Employer's business;

WHEREAS, the Employer desires to secure the continuing services of Employee, and
Employee is willing to continue in the employment of the Employer, upon the
terms and subject to the conditions set forth in this Agreement; and

WHEREAS, the Employer is prepared to enhance the terms and conditions of
employment applicable to Employee;

NOW THEREFORE, intending to be legally bound, the Employer agrees to employ
Employee, and Employee hereby agrees to be employed by the Employer, upon the
following terms and conditions:

 

ARTICLE I

EMPLOYMENT

 1. Position

. Employee is employed as the Employer's Chief Financial

_Officer, and will use his best energies and abilities in the performance of his
duties in such capacity and in the performance of such other duties as may be
assigned to him from time to time by the CEO or Board of Trustees of the
Employer, or its designated representative

1.02. Term. Subject to the termination provisions in Article II, this Agreement

will commence as of the date hereof January 1, 2002, and will continue until
December 31, 2004. Employee's employment will extend automatically for a
successive two year term, unless Employee has received from the Employer written
notice, dated and mailed at least six months prior to the expiration date, that
the term of Employee's employment will not be extended.

 3. . Compensation. (a) Your base salary for the period from January 1, 2002

to December 31, 2002 will be $211,602.00 which may be adjusted from time to time
at the Company's sole discretion. As a financial incentive to help the Company
achieve or exceed its objectives and to encourage your continued employment with
the Company, you will be eligible to participate in those management incentive
plans established for senior executives of the Company so that you will have the
opportunity to earn additional compensation based on the Company's results and
your individual performance. Such plans shall be comprised of the following:

 i.  The Key Executive Incentive Plan
 ii. The Employer Stock Option Plan

It is in the nature of such plans that there is no guarantee of any management
incentive

compensation, and the determination of any award is solely within the discretion
of the Company. Participation in any plan is governed by the plan's provisions,
which the Company can amend from time to time at its sole discretion.

1.04. Employee Benefits. (a) Employee will be covered by such group

insurance plans and eligible for such holidays as the CEO or his designated
representative shall determine or as are available generally to management level
employees of the Employer; (b) Employee will be entitled to three weeks of
vacation per year;

(c) Employee will be entitled to receive a car allowance of $643.75 per month,
which will be paid monthly; (d) Employee will be reimbursed for all reasonable
expenses associated with his attendance at any Employer-sponsored retreat,
seminar, trade show or customer presentation; (e) Employee will be provided a
free parking space at his office location and a paid annual physical; and (f)
Employee will be reimbursed by the Employer for all other reasonable
out-of-pocket expenses incurred by Employee on behalf of the Employer.

 

ARTICLE II

TERMINATION

2.01. Incapacity. If during the term of Employee's employment, Employee is

prevented, in the Employer's judgment, from effectively performing the essential
functions of his job by reason of illness, disability, or any other reason, the
Employer, by written notice to Employee, may terminate Employee's employment.
Upon delivery to Employee of such notice, together with payment of any salary
accrued under Section 1.03 up to date of termination, Employee's employment and
all obligations of the Employer under Article I will terminate.

2.02. Death. If Employee dies during the term of his employment,

Employee's employment will terminate and all Employer obligations, other than
any obligations with respect to the payment of accrued but unpaid salary, will
cease.

2.03. Employer Termination. (a) For Cause. If the Employer determines

that Employee has failed to perform the required duties hereunder or under law,
has violated any of the agreements, covenants, terms or conditions hereunder or
has engaged in conduct which has injured or would injure the business or
reputation of the Employer or otherwise adversely affect its interests,
including, but not limited to, conduct which is dishonest or disloyal, or
constitutes willful misconduct, gross negligence, or refusal or unwillingness to
perform duties hereunder in good faith or to the best of Employee's ability
then, and in such event, the Employer may, by written notice to Employee,
terminate this Agreement. Upon delivery to Employee of such notice, together
with payment of any accrued compensation through date of termination, this
Agreement and all obligations of the Employer under Article I hereof shall
forthwith terminate.

2.04. Without Cause. This Agreement may be terminated at any time by the

Employer without cause. The Employer shall give Employee forty-five (45) days
prior written notice of any such termination. The Employer will pay Employee two
years (Salary Continuation Period) of base salary as then in effect if the
Employer terminates without cause. Employee will also continue to receive the
same level of medical/dental and life insurance benefits as is available at the
time of termination, at the Employer's expense under the COBRA program, for the
duration of the Salary Continuation Period. The Employer's obligation to make
payments during the Salary Continuation Period is contingent upon Employer first
signing a separation agreement and release to be drafted by the Company and your
full compliance with all provisions in this agreement.

2.05. Employee Termination. Employee agrees to give the Employer thirty

(30) days prior written notice of the termination of this Agreement.
Simultaneously with such notice, Employee shall inform the Employer in writing
as to Employee's employment plans following the termination of this Agreement.

2.06. Damage Limitation. Employee understands and agrees that he is entitled

exclusively to the compensation and benefits as stated in this Article II in the
event of termination and that any claim for damages by Employee arising from
this Agreement and his employment by the Employer will be limited exclusively to
the compensation and benefits as set forth in this Article II in the event of
termination.

 

 

ARTICLE III

EMPLOYEE'S REPRESENTATIONS AND WARRANTIES

3.01. Duties. Employee agrees to be a loyal employee of the Employer.

Employee agrees to devote his best efforts full-time to the performance of his
duties for

the Employer, to give proper time and attention to furthering the Employer's
business,

and to comply with all rules, regulations and instruments established or issued
by the

Employer. Employee further agrees that, during the term of this Agreement,
Employee,

directly or indirectly, will not engage in any business which in the Employer's
judgment

would detract from Employee's ability to apply his best efforts to the
performance of his

duties under this Agreement. Employee further agrees to advise Employer promptly
of

his involvement in any such business or occupation. Employee also agrees that he
will

advise the CEO of any corporate opportunities and not usurp such opportunities
without

the express written consent of the Employer.

3.02. Review by Counsel. Employee represents and warrants that this

Agreement is the result of full and otherwise good faith bargaining over its
terms and that

he has been provided a full and otherwise fair opportunity to have legal counsel
for

Employee review this Agreement and to verify from counsel that the terms and

provisions of this Agreement are reasonable and enforceable.

 

ARTICLE IV

GENERAL PROVISIONS

 

4.01. Employment Laws. The Employer will continue to comply fully with

all laws which apply to Employee's employment by it, including, without
limitation, Title

VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the

Americans with Disabilities Act, and all state and local statutory and common
laws

affecting Employee's employment, and the Employer and Employee, freely and
without

coercion, agree to resolve any and all disputes over Employee's employment
strictly and

solely in accordance with the arbitration provisions of Section 5.13 without
resort to court

or other proceedings except as otherwise specified in this Agreement.



4.02. Authorization to Modify Restrictions. The provisions of this Agreement

will be enforceable to the fullest extent permissible under applicable law, and
the

unenforceability (or modification to conform to law) of any provision will not
render

unenforceable, or impair, the remainder of this Agreement. If any provision will
be

found invalid or unenforceable, in whole or in part, this Agreement will be
considered

amended to delete or modify, as necessary, the offending provision or provisions
and to

alter its bounds to render it valid and enforceable.

4.03. No Waiver. The failure of either the Employer or Employee to insist

upon the performance of any term in this Agreement, or the waiver of any breach
of any

such term, shall not waive any such term or any other term of this Agreement.
Instead,

this Agreement shall remain in full force and effect as if no such forbearance
or waiver

had occurred.

4.04. Employer Violation Not a Defense. In an action by the Employer to

enforce this Agreement, any claims asserted by Employee against the Employer as
violations of this Agreement will not constitute a defense.

4.05. Entire Agreement. This Agreement and those remaining portions of the

Employee's existing employment agreement represent the entire agreement of the
parties

and may be amended only by a writing signed by each of them.

4.06. Governing Law. This Agreement will be governed by and construed in

accordance with the law of the Commonwealth of Pennsylvania.

4.07. Consent to Jurisdiction. Employee hereby irrevocably submits to the

personal jurisdiction of the United States District Court for the Western
District of

Pennsylvania or any [specify] state court with jurisdiction in any action or
proceeding

seeking to enforce or vacate an arbitrator's award issued as a result of
proceedings

required by Section 4.4.

4.08. Service of Process. Employee irrevocably consents to the service of any

summons and complaint and any other process which may be served in any action or

proceeding arising out of or related to this Agreement brought in the United
States

District Court for the Western District of Pennsylvania or any [specify] state
court with

jurisdiction by the mailing by certified or registered mail of copies of such
process to

employee at his address as set forth on the signature page of this Agreement.

4.09. Venue. Employee irrevocably waives any objection which he now or

hereafter may have to the laying of venue of any action or proceeding arising
out of or

relating to an arbitrator's award regarding this Agreement brought in the United
States

District Court for the Western District of Pennsylvania or any [specify] state
court and

any objection on the ground that any such action or proceeding in either of such
courts

has been brought in an inconvenient forum. Nothing in this Section 5.09 will
affect the

right of the Employer to bring any action or proceeding against Employee or his
property

in the courts of other jurisdictions.

4.1. Recovery of Expenses. If the Employer prevails in a proceeding for

damages or injunctive relief, Employee agrees that the Employer, in addition to
other

relief, will be entitled to reasonable attorneys' fees, costs, and the expenses
of litigation

incurred by the Employer in securing the relief granted by the Court.

4.2. Agreement Binding. The obligations of Employee under this Agreement

will continue after the termination of his employment with the Employer for any
reason

and will be binding on his heirs, executors, legal representatives, and assigns
and will

inure to the benefit of any successors and assigns of the Employer.

4.3. Counterparts, Section Headings. This Agreement may be executed in

any number of counterparts. Each will be considered an original, but all will
constitute

one and the same instrument. The section headings of this Agreement are for

convenience of reference only and will not affect the construction or
interpretation of

any of its provisions.

4.4. Arbitration. Subject to any limit or damages provided by applicable law,

any controversy or claim arising out of or relating to this Agreement, or its
breach, will

be settled exclusively and confidentially by final and binding arbitration in
accordance

with the commercial arbitration rules of the American Arbitration Association.

 

 

 

ARTICLE V

MISCELLANEOUS

5.1. Disability. If, during the term of this Agreement you become ill or

otherwise incapacitated and the Company determines, in good faith, that such
illness or

other incapacity renders you incapable of performing your duties and obligations
under

this Agreement, even with reasonable accommodations made by the Company on your

behalf, the Company shall have the right to terminate your employment and this

Agreement, in which event you shall be entitled to (i) payment of any Base
Salary

which has been earned but not paid as of the date of your separation from
employment;

and (ii) your current base salary payable in the usual way for a period of six
(6) months.

5.2. Non-Disclosure. You agree not to disclose to anyone outside of the

Company, use in other than the Company'' business, nor disclose to anyone within
the

Company who does not have a need-to-know, any technical or non-technical
information

or material which gives the Company an advantage over others who do not know it

("proprietary information") relating in any way to the business of the Company,
except

with the Company's written permission. You shall not disclose to the Company nor

induce the Company to use any proprietary information of others. You further
agree that

upon termination of your employment with the Company, all records and all
proprietary

information of the Company including copies thereof in your possession, whether

prepared by you or others, shall be so identified and shall be surrendered to
and left with

the Company. Further, you agree that all other property of whatsoever kind or
nature

belonging to the Company shall also be left with the Company. This obligation
shall

continue for at least five years after termination of your employment and for as
long

thereafter as is reasonably necessary to protect the Company's interests.

5.3. Proprietary Information. For purposes of this Agreement, proprietary

information shall include, but not be limited to, scientific or any technical
information,

research, development, design, process, manufacture, procedure, formula,
testing,

improvements, operation and information related to the sale of products or
services; the

Company's patent position or trade secrets; costs, profits, investments,
planning, markets

and other financial or business information including listings of names,
addresses or

telephone numbers; or experience with new ventures or products. Proprietary

information may be in written, digital, visual or oral form.

 

 

 

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ AND

UNDERSTANDS THE FOREGOING PROVISIONS AND THAT SUCH

PROVISIONS ARE REASONABLE AND ENFORCEABLE.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or

caused this Agreement to be executed this first day of January, 2002.

 

 

 

Witness:

 

 

______________________________ __________________________________

[Employee]



Address: __________________________

__________________________

__________________________

 

 

Attest:

[Employer]

 

__________________________________ By: _______________________________

[Corporate Seal]

Address: ___________________________

___________________________

___________________________